UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-8010


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

KENNY MONTANA HOLTON, a/k/a K.G.,

                       Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
Senior District Judge. (4:98-cr-00009-H-6)


Submitted:   February 27, 2014             Decided:   March 5, 2014


Before NIEMEYER, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenny Montana Holton, Appellant Pro Se. Edward D. Gray, Jane J.
Jackson,   Jennifer  P.   May-Parker,  Assistant   United  States
Attorneys, Shailika K. Shah, Seth Morgan Wood, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Kenny    Montana    Holton        appeals    the   district     court’s

order denying relief on his 18 U.S.C. § 3582(c)(2) (2012) motion

for a sentence reduction.        We have reviewed the record and find

no   reversible    error.     See     U.S.    Sentencing      Guidelines    Manual

§ 1B1.10(a)(1) (district court may reduce term of imprisonment

under § 3582(c)(2) for defendant whose Guidelines range has been

lowered by an amendment to the Guidelines).                     Accordingly, we

affirm   the   district     court’s    order.          We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                         AFFIRMED




                                        2